Dismiss and Opinion Filed July 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00842-CR
                                      No. 05-15-00843-CR
                                      No. 05-15-00844-CR

                         BRADLEY THOMAS CHANEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 3
                                  Dallas County, Texas
          Trial Court Cause Nos. MA13-13389-C, MA13-13390-C, MA13-13391-C

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill

       Appellant has filed motions to dismiss the appeals. Appellant’s counsel has approved the

motions. The Court GRANTS the motions and ORDERS that the appeals be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
150842F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

BRADLEY THOMAS CHANEY, Appellant                 On Appeal from the County Criminal Court
                                                 No. 3, Dallas County, Texas
No. 05-15-00842-CR        V.                     Trial Court Cause No. MA13-13389-C.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Francis, Lang-Miers. and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 20, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

BRADLEY THOMAS CHANEY, Appellant                 On Appeal from the County Criminal Court
                                                 No. 3, Dallas County, Texas
No. 05-15-00843-CR        V.                     Trial Court Cause No. MA13-13390-C.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 20, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

BRADLEY THOMAS CHANEY, Appellant                 On Appeal from the County Criminal Court
                                                 No. 3, Dallas County, Texas
No. 05-15-00844-CR        V.                     Trial Court Cause No. MA13-13391-C.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 20, 2015.